Citation Nr: 1540705	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-49 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Service connection for arrhythmia with pacemaker.

2.  Service connection for sleep apnea. 

3.  Service connection for a left index finger disorder. 

4.  Service connection for scarring residual to left index finger injury (a left index finger scar).

5.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for tendonitis of the right foot.

6.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for tendonitis of the left foot.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.H.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1961 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 (service connection for a left index finger disorder and left index finger scar), November 2009 (bilateral foot tendonitis rating), and September 2013 (service connection for sleep apnea and arrhythmia with pacemaker) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

The Veteran testified at a May 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  

The issues of service connection for a left index finger disorder and a left index finger scar, and entitlement to higher initial rating for right and left foot tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 2015, prior to the promulgation of a decision by the Board, the Veteran notified the Board in writing of the intent to withdraw the appeal of the issue of service connection for arrhythmia with pacemaker.

2. The Veteran has a current disability of obstructive sleep apnea.

3. Sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of service connection for arrhythmia with pacemaker have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for Arrhythmia with Pacemaker

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in August 2015 and before a final decision was promulgated by the Board, the Veteran notified the Board in writing that he wished to withdraw the issue of service connection for arrhythmia with pacemaker.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for arrhythmia with pacemaker, and it must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   In this case, the Board is granting service connection for sleep apnea, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection Sleep Apnea

The Veteran contends that service connection is warranted because sleep apnea started in service, which manifested in daytime sleepiness and snoring.  See e.g. May 2015 Board hearing transcript. 

The Board finds that evidence is in relative equipoise on the question of whether the Veteran has currently diagnosed sleep apnea syndrome.  A September 2013 letter by Dr. T.K. shows a notation that a sleep study diagnosed the Veteran with obstructive sleep apnea, and an attestation by Dr. T.K. that the Veteran currently has sleep apnea. 

The Board finds that the evidence is in relative equipoise on the question of whether the current sleep apnea began in service, that is, whether sleep apnea was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of sleep apnea includes statements made by the Veteran and his spouse that he started snoring in his sleep and experiencing daytime sleepiness during service.  See e.g., May 2015 Board hearing transcript; July 2014 spouse statement.  The Board finds the above-referenced statements to be competent and credible evidence that sleep apnea began during active service.  The evidence weighing against a finding of service onset of sleep apnea includes multiple in-service examination reports showing normal medical evaluations of the respiratory system, and an April 1991 report of medical history at service separation showing that the Veteran denied ever having frequent trouble sleeping or shortness of breath.  The record shows no evidence of diagnosis, complaints, or treatment for sleep apnea during service.  However, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current sleep apnea began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  


For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for sleep apnea is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

The appeal for service connection for arrhythmia with pacemaker is dismissed.

Service connection for sleep apnea is granted.


REMAND

Service Connection for Left Index Finger Disorder and Left Index Finger Scar

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim. 

The Veteran contends that service connection for a left index finger disorder and left index finger scar is warranted because they were incurred in service when he was sent as part of a crash recovery team to recover equipment of a military aircraft that had crashed.  Because he was in a hurry during the recovery, the Veteran mistakenly hit his left index finger with a hammer resulting in an injury to the left index finger and a scar from the four stitches he received thereafter for the same injury.  The Veteran stated that he was then treated by a field medic; therefore, there is no record of the injury in the service treatment record.  See December 2008 VA Form 21-4138; May 2015 Board hearing transcript. 

The Board finds that the Veteran sustained an injury to the left index finger with a resulting scar during service.  In this regard, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).  The Veteran's service records document his involvement in combat during the Vietnam War, as evidenced by receipt of the Air Force Achievement Medal with Device and the Air Force commendation Medal with Device.  Moreover, the Veteran testified during the Board hearing that crash recovery operations were usually conducted in a hurry under combat conditions.  It is unclear if the Veteran has a currently diagnosed disability of the left finger.  A June 2015 letter shows that a VA physician opined that the current left index finger disorder and scar started in service, and indicated that the Veteran likely injured a nerve such that he can no longer bend the left index finger; however, the VA physician did not provide a diagnosis with respect to the left index finger.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination with nexus opinion is necessary to help determine the nature and etiology of any current left index finger disorder or left index finger scar.

Initial Rating for Right and Left Foot Tendonitis 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).



The Veteran is seeking higher rating for the service-connected right and left foot tendonitis, which is initially rated as 10 percent disabling for each foot.  During the May 2015 Board hearing, the Veteran asserted that the service-connected right and left foot tendonitis had worsened since the last VA examination in February 2011.  Specifically, the Veteran stated that he has more limited motion, pain, and rightness in the feet.  Because the Veteran is asserting that the service-connected right and left foot tendonitis has increased in severity since the February 2011 VA examination, the Board finds that a remand for an updated VA examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 
6 Vet. App. at 381 (holding that the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).

Accordingly, the issues of service connection for a left index finger disorder and a left index finger scar, and entitlement to higher initial rating for right and left foot tendonitis are REMANDED for the following actions:

1. Schedule the Veteran for the relevant VA examination(s) with opinion in order to assist in determining the etiology of any current left index finger disorder and left index finger scar.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner(s) should be accomplished.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:

a. Does the Veteran have a left index finger disability and/or a left index finger scar?  If so, please list all diagnoses pertaining to a left index finger disability or a left index finger scar.  The examiner is requested to provide a diagnosis with respect to the limitation of left index finger motion and any left index finger scar.

b. Is it as likely as not (i.e., probability of 50 percent or more) that a left index finger disability and a left index finger scar had their origin or onset in active service or are related to active service, to include the crash recovery injury to the left index finger during service?  

In providing the above-referenced opinions, the examiner should presume that the left index finger injury has happened as reported by the Veteran.

2. Schedule the appropriate VA examination to help ascertain the current extent of the service-connected right and left foot tendonitis.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.


3. Thereafter, the AOJ should readjudicate the issues of service connection for a left index finger disorder and a left index finger scar, and entitlement to higher initial rating for right and left foot tendonitis.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


